Citation Nr: 1536118	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability, status post total knee replacement, including as secondary to service-connected rheumatoid arthritis or service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Amelia G. Crotwell, Esq.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1967 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part, determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a right knee disability.

Thereafter, in a March 2010 decision, the Board reopened the claim of service connection for a right knee disability and remanded it for further development.

Mostly recently, this matter was before the Board in March 2012, at which time it was remanded for additional development, to include compliance with the March 2010 Board remand directives.

The issues of entitlement to service connection for a mental disability, insomnia, traumatic brain injury, sexual dysfunction, constipation and neuropathy and entitlement to a total disability rating based on individual unemployability have been raised by the record in correspondence by the Veteran received in April 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's March 2012 remand directives, the Veteran was to be afforded an additional VA examination and an opinion was to be obtained to determine if his right knee disability was related to military service, his service-connected left knee disability or his service connected rheumatoid arthritis.

In an addendum opinion dated in February 2012, the examiner determined that it was less likely as not that the Veteran's service-connected rheumatoid arthritis caused or aggravated his right knee disorder.  However, she determined that further clarification would have to be provided by orthopedics regarding the effect of the left knee arthroplasty and the cause of the left knee replacement.

The Veteran was afforded a VA examination in February 2013, at which time it was noted that he had degenerative joint disease of the right knee.  The examiner determined that it was less likely than that the Veteran's right knee degenerative joint disease was directly caused or aggravated by his left knee degenerative joint disease.  In support of this finding, the examiner noted studies showing that having arthritis in one joint predisposes a patient to develop arthritis in other joints due to the same natural process and not a direct result of that arthritic joint.

The Board finds that the February 2012 and February 2013 opinions are inadequate to determine the claim of service connection for a right knee disability.  At the outset, the Board notes that neither examiner provided an opinion as to whether the right knee disability was related to the Veteran's period of military service.  Although the February 2012 examiner determined that the right knee disability was not caused or aggravated by the Veteran's service-connected rheumatoid arthritis, she failed to prove a rationale to support her finding.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the February 2013 examiner determined that the right knee disability was not caused or aggravated by the service-connected left knee disability, he only provided a supporting rationale for the causation element of secondary service connection.  He did not provide a rationale as to why the right knee disability was not aggravated by the service-connected left knee disability.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic examination, preferably by an examiner who has not previously examined him, to determine the etiology of his right knee disability.  The claims file, including this remand, must be reviewed by the examiner, and such review should be noted in the examination report.

The examiner should identify all right knee disabilities.  For all diagnosed right knee disabilities, the examiner is to provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that any right knee disability is related to military service?

b.  Is it at least as likely as not (a 50 percent probability or more) that any right knee disability was caused by the Veteran's service-connected left knee disability or service-connected rheumatoid arthritis? 

c. Is it at least as likely as not (a 50 percent probability or more) that any right knee disability was aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service-connected left knee disability or service-connect rheumatoid arthritis?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





